Citation Nr: 0430061	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  94-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for sebaceous cysts (claimed as tumors and 
growths) due to exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for glaucoma due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for colon cancer, 
claimed as cancer of the bowel.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for chronic kidney 
pathology as being due to in-service "hemorrhagic fever" or 
exposure thereto.

7.  Entitlement to service connection for unspecified 
disabilities associated with claimed exposure to poisonous 
gasses, "CBRs," and Agent Orange.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for allergies.

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a tonsil surgery.

10.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic pathology of the right hip and 
leg.

11.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gout.

12.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 1998, the Board remanded the issues of entitlement 
to service connection for hypertension and whether new and 
material evidence had been submitted to reopen claims for 
service connection for sebaceous cysts and glaucoma due to 
ionizing radiation exposure to the RO for further 
development.  

In its October 1998 decision, the Board denied service 
connection for residuals of measles and disability due to a 
diet of peaches and rice.  The Board also determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for sebaceous cyst (tumors and 
growths), glaucoma, bilateral vision impairment, and skin 
disability of the feet on a basis other than exposure to 
ionizing radiation.  Similarly, the Board determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
glaucoma and kidney and bladder disabilities.   

While this case was on remand, the veteran appealed various 
rating decisions that denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for allergies, VA tonsil 
surgery, chronic pathology of the right hip and leg, gout, 
and diabetes mellitus.  The veteran also appealed the denial 
of service connection for unspecified disabilities associated 
with claimed exposure to poison gasses, "CBRs," and Agent 
Orange, as well as service connection for kidney pathology 
due to hemorrhagic fever. 



FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  Service connection for skin disorders, including 
sebaceous cysts, based on exposure to ionizing radiation was 
last denied in an unappealed August 1990 Board decision; the 
evidence added to the record since then is either duplicative 
or cumulative of that previously of record or is not so 
significant, either alone or in the context of all the 
evidence, that it must be considered to fairly decide the 
merits of the claims. 

3.  In its August 1990 decision, the Board denied service 
connection for eye disability, including glaucoma, based on 
exposure to ionizing radiation, and the evidence added to the 
record since then is either duplicative or cumulative of that 
previously of record or is not so significant, either alone 
or in the context of all the evidence, that it must be 
considered to fairly decide the merits of the claim.

4.  Hypertension was not present in service or manifested 
within one year of the veteran's discharge from service, and 
it is not etiologically related to service, to include 
alleged in-service radiation exposure.   

5.  The appellant does not currently have PTSD.

6.  Chronic kidney pathology was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to service, to 
include alleged in-service hemorrhagic fever.  

7.  A chronic disability as a resulted to alleged in-service 
exposure to poisonous gasses, CBRs, and Agent Orange is not 
presently shown.  

8.  Allergies are not shown to be the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment to 
include the prescription of medication.

9.  No additional disability resulted from VA tonsil surgery 
in August 1996.  

10.  Neither right hip disability nor right leg disability is 
the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the furnishing of medical treatment to include administration 
of a thallium scan in September 2001.  

11.  Gout is not the result of an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in the furnishing of medical treatment to include the 
prescription of medication.

12.  Diabetes mellitus is not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment to 
include the prescription of medication.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1990 Board decision 
denying service connection for skin disorders, including 
sebaceous cysts (tumors and growths) due to exposure to 
ionizing radiation, is not new and material, and the claim 
for service connection for sebaceous cysts (tumors and 
growths) due to exposure to ionizing radiation is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

2.  Evidence received since the August 1990 Board decision 
denying service connection for glaucoma due to exposure to 
ionizing radiation is not new and material, and the claim for 
service connection for glaucoma is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Hypertension was not incurred or aggravated during the 
veteran's active service, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2003).  

4.   PTSD was not incurred or aggravated in active service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

5.  A disability manifested by kidney pathology was not 
incurred or aggravated during the veteran's active service, 
and its incurrence or aggravation during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

6.  A disability manifested by exposure to poisonous gases, 
CBRs, and Agent Orange was not incurred or aggravated during 
the veteran's active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

7.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability including allergies 
resulting from the prescription of medication at a VA medical 
facility in June 1995 have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2003).

8.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability resulting from the 
removal of a tonsil at a VA medical facility in August 1996 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2003).

9.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for right hip and right leg disabilities 
resulting treatment at a VA medical facility in September 
2001 have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (2003).

10.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for gout resulting from the prescription of 
medication at a VA medical facility have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (2003).

11.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for diabetes mellitus resulting from the 
prescription of medication at a VA medical facility have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
case, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters to the veteran, particularly by 
letters dated in March and August 2001, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence.  
In light of the foregoing, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects all obtainable service personnel 
records and service medical records have been obtained.  
Additionally, the RO has obtained dosage assessments from the 
Defense Threat Reduction Agency (DTRA) and its predecessor, 
the Defense Nuclear Agency.  Based on the foregoing, the 
Board finds that all available service records have been 
obtained.  Also, the veteran has not identified any source of 
post service treatment that has not been associated with the 
claims folder.  On the contrary, in June 2004, he submitted a 
statement indicating that he had no further evidence to 
submit.  Additionally, the veteran has been afforded several 
VA physical and psychiatric examinations during the course of 
the appeal.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claims not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
veteran's claims with the exception of his claim for service 
connection for colon cancer which will be addressed in the 
Remand below.  

Evidentiary Background

Service medical records reflect that the veteran was 
hospitalized for a medical observation for blood dyscrasia 
from January to February 1952.  Laboratory testing was noted 
to be normal and no dyscrasia was found.  Impression was 
nasopharyngitis.  

In March 1952, the veteran was hospitalized with a rash.  He 
was put in isolation, and two days later the rash was 
reportedly fading.  On the fourth day, the rash was gone, and 
the veteran was discharged to duty.  The final diagnosis was 
Rubella (German measles).
  
In January 1953, he was hospitalized after presenting with 
fever, headache, and dizziness.  He was noted to have 
petechial hemorrhages on his soft palate and a temperature of 
101.2 degrees.  His lungs were essentially clear.  Impression 
was rule out hemorrhagic fever.  The veteran wrote a letter 
to his mother in January 1953 in which he reported his 
hospitalization.  He stated that he had "had a little 
accident," but was alright.  Similarly, in February 1953, he 
wrote to his sister referencing a recent hospitalization.

The veteran's March 1953 separation examination report is 
negative for any disability of the eyes, skin, cardiovascular 
system, or genitourinary system.  Similarly, psychiatric 
examination was within normal limits.  However, the veteran 
was noted to have a shrapnel scar on his left foreleg.  He 
was noted to have a history of being wounded in the left leg 
in August 1952.  The veteran also had myopia which was noted 
to have existed prior to his active service.  

The veteran's service personnel records reflect service in 
Korea during the Korean War.  A citation for a Commendation 
Ribbon with Metal Pendant notes that the veteran served in 
Korea from July 1952 to February 1953 as a Public Information 
Specialist.  His tasks included collecting, writing, and 
disseminating information to hometown and service papers.  In 
the performance of his duties, he visited and lived with men 
in front line units.  

Post service medical records show that the veteran sought 
private medical treatment with complaints of generalized 
aching and weakness for about a week in May 1958.  It was 
noted at that time that he had several episodes of flu the 
previous fall.  Since having the flu, he noticed 
fatigability, queasy appetite, digestive problems, and 
diminished libido.  He was noted to have no weight change, 
change in frequency of bowel movements, cardiovascular 
symptoms, or respiratory symptoms.  Physical examination was 
noted to be "completely normal" expect that the veteran was 
a rather typical ectomorph in build.  He had some 
considerable wax in both ears and some epidermal cytosis of 
his feet.  Impression was post influenza asthenia compounded 
by meticulous personality.  

A letter from Dr. Harry M. Sage dated in July 1958 indicates 
that the veteran sought treatment with complaints of redness 
of both eyes for about two and a half weeks in February 1954.  
Examination showed mild injection of the right eye with a 
similar condition in the left.  This was diagnosed as 
epischritis and the veteran was placed on cortisone drops.  
The veteran was next seen in October 1956 with complaints of 
irritation of the eyes.  No pathology was seen in the right 
eye, but a cilium of the lower lid was rubbing against the 
cornea of his left eye causing a punctate keratitis.  The 
cilium was epilated and the veteran was given zinc and 
Privine drops for the irritation.

Private treatment records dated in December 1963 indicate 
that the veteran was seen with right sided large 
streptococcal tonsillitis.  A subsequent treatment record 
notes that his left tonsil had shrunken and no immediate 
surgery was indicated.  However, it was felt that the veteran 
should have a tonsillectomy as he had 3 attacks in 2 years.  

The report of a March 1971 private psychiatric examination 
indicates that the veteran had marital and financial 
problems.  It was noted that he did not get along well with 
others.  As a child, his schoolmates made fun of his long 
hair which his mother put up in bobby pins.  In college, he 
did not get along with his fellow students because he did not 
smoke or drink.  Similarly, in Korea he was pretty much a 
loner.  He reported difficulties at work and felt that people 
were following him.  He also reported that his wife told lies 
about him and was masochistic provoking others to injure her.  
It was noted that his mother was obsessive-compulsive and 
possibly psychotic.  He was diagnosed with schizophrenia, 
paranoid type, in remission.  

Private treatment records dated in April 1974 show that the 
veteran sought treatment with complaints of left lower 
abdominal pain with some urgency and frequency of urination.  
It was initially believed that he had either a urinary tract 
infection (UTI) or a recent ureteral stone.  He received 
subsequent treatment from Dr. W. K. Whitehouse from July 1974 
to November 1974.  

An April 1975 private treatment record indicates that the 
veteran was delusional with a rather flat affect.  His 
associations were loose and his interpretation of proverbs 
was very concrete.  There were no overt signs of affective 
illness or organicity.  He admitted severe problems with his 
family.  Assessment was schizophrenia, paranoid type.  He was 
also noted to have a left ureteral calculus after reportedly 
severe left flank pain.  

The veteran was hospitalized for treatment of a kidney stone 
from May to June 1975 at a VA medical facility.  He had a one 
year history of intermittent left flank pain and hematuria.  
Physical examination of the veteran's eyes was negative.  His 
heart showed normal sinus rhythm with no murmurs or gallops.  
His abdomen was soft with no palpable mass or organs with 
tenderness on the left flank area.  Rectal examination 
revealed no evidence of hemorrhoids or tumors.  A left 
ureterolithotomy was performed.  A note recorded at the time 
of his discharge from the hospital indicates that he had a 
"smooth postoperative course."  

In June 1976, the veteran underwent inpatient treatment for 
anxiety.  He reported that he began having chest palpitations 
with numbness of all four extremities and tachycardia.  The 
day preceding his admission, he was found to have no 
significant cardiovascular symptoms.  He was seen in the 
psychiatric clinic with flight of ideas, excessive anxiety, 
obsessions about his health, and paranoid symptoms.  He 
reported a negative history of allergies.  His family history 
was significant for a father and grandfather who had 
hypertension.  His grandfather died at the age of 75 of a 
heart attack.  Impression was possible paranoid 
schizophrenia.  

In July 1976, the veteran filed a claim for service 
connection for various disabilities.  He asserted that he was 
shelled at "Kelly Hill" while serving with the 65th Infantry 
Regiment, 3rd Infantry Division.  According to the veteran, 
he developed a nervous condition as a result of this shelling 
that had continued since his service.  

Private treatment records also dated in July 1976 show that 
the veteran received medical treatment for a reoccurrence of 
"depression symptoms."  He reported anxiety and that he was 
not interested in anything.  He also had some nausea and 
tightness in his chest.  He had been taking psychiatric 
medication, but had recently discontinued taking his 
medication.  On examination, his chest was clear with no 
abnormal sounds.  Similarly, his abdomen was soft and 
negative for any tenderness or masses.  He had active bowel 
sounds.  

An August 1976 letter from Dr. Warren W. Smith, a private 
physician indicates that the veteran had a lot of conversion 
symptoms and marital difficulties.  Dr. Smith referred the 
veteran to a psychiatrist.  It was noted that the veteran 
received inpatient psychiatric treatment in 1958 with follow-
up treatment in December 1958.   

In an August 1976 statement, Dr. William R. Morse, noted that 
he had seen the veteran in mid August 1958 for a psychiatric 
illness.  This illness had been present for an unknown length 
of time.  It was noted that the veteran's condition had 
worsened after being fired from his job.  His condition 
improved with hospitalization.  However, he was not able to 
return to his former job due to his illness.  

In an August 1976 statement, Dr. D. S. Cowles noted that the 
veteran was seen from February to April 1956 with complaints 
of malaise and weight loss from 154 to 129 pounds.  Dr. 
Cowles noted that all laboratory reports were normal.  Blood 
pressure was 120/85.  It was also noted that an old record 
dated in 1954 shows that he made a house call and treated the 
veteran with penicillin for probable influenza with 
bronchitis.  

In a September 1976 statement, Dr. Harry M. Sage, Jr., 
reported that he had treated the veteran in January 1975 for 
glaucoma.  There was no known history of glaucoma in the 
veteran's family.  He was last seen in July 1975 when his 
pressure was under good control.  

The veteran submitted a newspaper clipping in October 1976.  
The veteran reported that the article was initially published 
in a local newspaper in February 1953.  The article quotes 
the veteran reporting that he had been exposed to enemy 
shelling while leading a group of UN correspondents to Kelly 
Hill in Korea.  The claims folder contains numerous copies of 
various newspaper clippings and articles written by the 
veteran that he wrote concern Korea and his service during 
the Korean War. 

In a letter to VA dated in October 1976, Dr. Stuart 
Oppenheimer reported that the he had seen the veteran in 
September and October 1975.  The veteran had been diagnosed 
with paranoid schizophrenia and he was placed on medication.  
Dr. Oppenheimer noted that the veteran was quite delusion.  
He believed that there was a conspiracy to prevent men over 
the age of 40 from obtaining employment or from being engaged 
in economical or political activities.  It was felt that some 
of his psychological deterioration was due to stress related 
to his unemployment and pending divorce.  

The veteran underwent a VA medical examination in October 
1976.  He reported that he took eye drops to reduce the 
pressure in his eyes and had been treated for kidney stones.  
He described recurrent nervousness, frequent urination, 
nausea, stiffness, clumsiness, and tiredness.  He also 
complained of abdominal pain, vomiting and a change in bowel 
habits.  He saw floating spots in front of his eyes.  He also 
had foot problems.  Examination of his skin revealed a 
hypersensitive lesion on his back.  He had no marked 
deformities or lesions on his head, face, and neck.  His 
external eye examination was normal and his pupils were 
normal with equal reaction to light.  His field of vision was 
complete and funduscopic examination was normal.  Blood 
pressure was recorded as follows: 100/75 while sitting; 
128/74 while recumbent; 130/80 while standing; 140/90 sitting 
after exercise; and 146/90 2 minutes after exercise.  The 
contour of the veteran's abdomen was symmetrical with normal 
sounds and no masses.  Slight tenderness was noted in the 
left lower quadrant.  Genito-urinary examination was normal.  
He was noted to have a well healed scar on his scalp where he 
had a cyst removed.  Examination of his feet revealed fungal 
infections, calluses, and corns.  Pertinet diagnoses were 
renal calculi, by history and X-ray, and asymptomatic 
histoplasmosis, by skin test and X-ray.  

The veteran described his service in Korea in an October 1976 
statement.  He reported that he was assigned to the 
Headquarters Company of the 3rd Infantry Division on the 
central front.  According to the veteran, he was attached to 
the 65th Infantry Regiment as a combat correspondent and 
performed numerous types of guard duty.  He was working with 
this regiment during the Communist attack against Kelly Hill.  
He was at the main line of resistance with Puerto Rican 
infantry troops and shelled by mortar fire.  Nineteen men 
around him were killed or seriously wounded.  He was 
subsequently hospitalized for nerves and "cold breakdown" 
at a military hospital.  

By rating action dated in December 1976, the RO denied 
service connection for a nervous condition.  The RO noted 
that the first evidence of record of treatment for a nervous 
disorder was in 1958 when he was hospitalized for 
schizophrenia.  

In a statement dated in January 1977, Dr. R. S. Rudge noted 
that the veteran had been in receipt of glaucoma therapy 
since February 1975.  He reported no definite subjective 
symptoms except for some discomfort from glare and occasional 
blur sensation.  Also, in January 1977, Dr. Tom Lewis 
reported that the veteran had four wens removed from his 
scalp in May 1964 and another one removed from his scalp in 
June 1973.  The veteran was also noted to have had some 
urinary problems in December 1971.  

By rating action dated in April 1977, the RO denied service 
connection for glaucoma, kidney disease, and sebaceous cysts 
of the scalp.  The RO noted that there was no evidence of in-
service incurrence of the claimed disabilities.  Glaucoma was 
noted to be first manifested in January 1977, wens of the 
scalp were noted to be first manifested in May 1964, and the 
veteran was hospitalized for ureterolithiasis in 1975.  A 
subsequent rating action dated in June 1977 denied service 
connection for a fungal infection, calluses, and corns of 
both feet.

In a subsequent statement dated in July 1977, the veteran 
asserted that he developed a mysterious disease that caused 
red spots and dots to appear all over his face and body while 
serving at Indiantown Gap Military Reservation, Pennsylvania, 
in 1951 and 1952.  He reported that he was treated at the 
hospital and medical clinic.  Along with his statement, he 
submitted undated photographs taken of him during his active 
duty.

In September 1977, the veteran submitted an article that he 
had written in a newspaper that was published in February 
1953.  This article indicates that the veteran had served as 
a combat correspondent in Korea.  From 1977 to the present, 
the veteran has submitted numerous articles written by him 
during his service as a correspondent in Korea.  

GHP, an acquaintance of the veteran, wrote that he served in 
the same division as the veteran in Korea.  This included 
duty with front line troops.  GHP wrote that, although he was 
not with the veteran when it happened, he was sure that the 
veteran was under direct artillery and mortar fire on 
occasion.  He had a "vague memory" of the veteran being 
hospitalized.  GHP noted that people were being wounded, 
treated, and released with little opportunity for record 
keeping.  

In December 1977, the veteran filed a claim for VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 351 (now 38 U.S.C.A. § 1151) for various conditions 
including a kidney condition and an eye condition resulting 
from treatment for kidney stones at a VA medical facility 
from May to June 1975.  Despite the veteran's assertions that 
he was not provided with eye drops, inpatient treatment 
records dated in May 1975 show that he was to continue on eye 
drops for glaucoma as ordered.  By rating action dated in 
November 1978, the RO denied compensation for kidney 
problems, glaucoma, and a nervous condition under the 
provisions of 38 U.S.C.A. § 351 as these condition preexisted 
the veteran's VA hospitalization and were not aggravated 
therein.  The veteran did not appeal this decision.  

In March 1978, the Board issued a decision that denied, inter 
alia, service connection for schizophrenia, sebaceous cysts 
of the scalp, glaucoma, and renal disease.  

In August 1978, the veteran underwent a laryngoscopy at the 
Clarksburg, West Virginia, VA Hospital.  It was noted that he 
had complained of hoarseness since March.  The veteran 
tolerated the procedure well and he was discharged the day 
following his surgery.  A biopsy of a right tonsillar tag 
revealed chronic follicular tonsillitis.  

Shortly thereafter, he filed a claim to reopen his claims for 
service connection these disabilities.  In a statement dated 
in February 1979, he expressed his belief that he had an eye 
condition that resulted from his service in Korea and from 
exposure to "poison gas" during basic training.  He also 
asserted that he had a lung condition, nervous condition, and 
sebaceous cyst due to poison gas exposure.  He thought that 
his cysts may have resulted from inoculations or exposure to 
atomic fallout in 1953 as he traveled near an atomic testing 
area.  

AS, a soldier who completed basic training with the veteran, 
noted in a February 1979 statement that he and the veteran 
received training in a "poison gas chamber."  

In March 1979, the RO again denied service connection for an 
eye condition, lung condition, nervous condition, and 
sebaceous cysts as the evidence did not show that the veteran 
was exposed to ionizing radiation during service or that 
these claimed disabilities were manifested during his active 
service.

Dr. Eric Burstein, a private physician, in a statement dated 
in January 1981, reported that the veteran continued to have 
low-grade paranoia and borderline functioning.  A diagnosis 
of paranoid schizophrenia was rendered.  

The veteran described his alleged exposure to ionizing 
radiation in a statement dated in April 1984.  He reported 
that he was traveling on a train through Utah and Nevada in 
March 1953 at the time that atomic testing was taking place.  
He acknowledged that he "did not actually witness the test 
or see it."  He did not know how far he was from the center 
of the detonation, nor did he know if he was undercover or in 
the open during the testing.  He thought that he "could have 
been exposed to the fallout of the atomic explosion."  He 
did not wear a film badge.  His post service history was 
significant for occupational radiation exposure while working 
at a university research laboratory and a private institute.  
He also felt that he was exposed to poison gas during 
training.  

A letter from Dr. Holton C. Letson, dated in June 1984, 
indicates that the veteran had received treatment for 
glaucoma since April 1977.  No opinion concerning the 
etiology of the veteran's glaucoma was provided.  

An August 1985 private treatment record shows that the 
veteran reported that both of his feet ached.  In November 
1985, he was noted to have a small growth on the left side of 
his head.  A mole was suspected.  

In statements dated in November 1985 and February 1986, Dr. 
James E. Hoy, a private physician, noted that he had been 
seeing the veteran intermittently since 1978.  The veteran 
had reported that glaucoma was initially diagnosed in 
February 1975.  He also reported a history of eye infection 
during service in Korea and that he had taken medication for 
his eyes.  It was noted that the veteran's blood pressure in 
October 1985 was 170/108.

Treatment records from Six County Mental Health Service, 
Inc., dated from February 1983 to January 1986 show that the 
veteran continued to receive treatment for his psychiatric 
disorder.  

In December 1985, the veteran underwent treatment for skin 
lesions.  Assessment at the time was sebaceous keratosis of 
the back and left temple.  He was noted to have probable scar 
tissue on his frontal scalp.  He reported that he had had 
several cysts removed from this area.  

A June 1986 VA outpatient treatment record shows that the 
veteran had a residual portion of his right tonsil following 
a prior tonsillectomy. 

In October 1986, the Board issued a decision that denied 
service connection for the veteran's glaucoma and other eye 
disorders.  

In September 1989, the veteran received private treatment for 
an infected sebaceous cyst in his back.  The cyst was 
drained.  

In support of a prior claim for service connection for 
disabilities related to radiation exposure, the veteran 
submitted photocopies of various publications reporting on 
the adverse effects of radiation fallout, a description of 
Operation UPSHOT-KNOTHOLE, and a death certificate of a 
service buddy.  In August 1990, the Board denied service 
connection for a bowel disorder and residuals of a shell 
fragment wound of the left leg.  The Board also held that new 
and material evidence had not been submitted to reopen prior 
denials of service connection for an eye disorder, including 
glaucoma (October 1986 Board denial), a lung disorder (March 
1979 RO decision), and a skin disorder (April 1977, June 
1977, March 1979 RO decisions).  

In January 1991, the veteran underwent abdominal X-ray 
studies at a VA medical facility.  These X-rays revealed a 
mass or lesion in his ascending colon.  The veteran was 
notified of the results by telephone and advised to go to the 
Cleveland VA Medical Center for treatment.  He was told that 
it was "urgent that he go to the hospital or he may die" 
and arrangements had been made for him to be admitted at the 
Cleveland VAMC.  The veteran indicated that he preferred to 
go to a private hospital.  VA staff advised him to borrow the 
X-ray films and bring them with him to the private hospital.  
He was subsequently admitted to the private hospital where he 
underwent a right hemicolectomy with cholecystectomy to treat 
his colon cancer as he did not want treatment at VA.  

In January 1991, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously disallowed claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.   In reaching this decision, the Board found that the 
evidence did not show a worsening of an acquired psychiatric 
disorder during service or the development of a psychosis 
within one year following active service.  

In January 1991, the veteran submitted a statement asserting 
that service connection was warranted for several 
disabilities.  He claimed that he was exposed to radiation as 
a down winder during atomic bomb testing in March 1953 when 
OPERATION UPSHOT-KNOTHOLE, Shot ANNIE, was detonated.  He 
also reported that he was exposed to "extensive radiation" 
during post service civilian employment at Battelle Memorial 
Institute and Ohio State University.  He presently had 
"cancer of the bowel" and had undergone recent surgery to 
remove a malignant tumor.  He also had his appendix and 
gallstones removed.  

Subsequent VA outpatient treatment records show treatment for 
various conditions including tinea pedis, dry skin, and 
hypertension.  

By rating action in March 1991, the RO denied service 
connection for cancer of the bowel as a result of radiation 
exposure.  The RO determined that the evidence did not show 
that that the veteran had in-service radiation exposure.  
Furthermore, he had no radiogenic disease.  

In April 1991, the veteran was admitted to the Cambridge 
Mental Health Center, a private medical facility, on an 
emergency admission.  He was expressing paranoid delusions 
and making statements that he heard machine gun fire and that 
terrorists were following him.  The veteran felt that he was 
an organized crime fighter.  He remained hospitalized until 
May 1991.  Final diagnosis was organic affective disorder.  

In October 1991, the veteran amended his pending claim at the 
RO to include service connection for eye problems, glaucoma, 
exposure to poisonous gas and toxic materials, a nervous 
condition to include PTSD, and bowel cancer.  

By subsequent rating action in November 1991, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously disallowed claims of 
entitlement to service connection for PTSD, eye disorder, and 
cancer of the bowel.  In January 1992, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for glaucoma, hypertension, 
cancer of the bowel, sebaceous cyst (tumors and growths), and 
PTSD.  The veteran appealed these decisions to the Board.

In a letter dated in September 1992, Dr. Maida Sierra-Negron, 
the veteran's private psychiatrist, noted that he had a long 
history of psychiatric treatment.  His current diagnosis, 
based on DSM III-R criteria was schizophrenia, paranoid type, 
chronic.  His condition was characterized by persecutory 
delusions involving prominent people in his community.  He 
believed that people were conspiring to kill him.  He was 
treated with medication and higher doses of medication were 
recommended, but the veteran refused to take his medication 
if his dosage was increased.  

The veteran, in a July 1992 letter, discussed his belief that 
he was exposed to poisonous gasses during service.  According 
to the veteran, the gas that he was exposed to had a strong, 
pungent odor.  He believed that it was phosgene gas; however, 
he acknowledged that he did not know for sure.  He felt that 
his glaucoma, sebaceous cysts, and nervous condition were 
secondary to exposure to these gasses.  

In a subsequent August 1992 letter, he expressed his belief 
that he had PTSD and nervousness as a result of being exposed 
to mortar fire during the battle for Kelly Hill in Korea 
during August and September 1952.  According to the veteran, 
he sustained a "soft flesh wound" and suffered "shell 
shock."  He reported that he was hospitalized for these 
conditions. 

An August 1992 private treatment record shows that the 
veteran had sebaceous cysts over his ears and face.  
Subsequent pathological reports dated in September 1992 
indicate that the veteran seborrheic keratosis on his left 
lower calf.  

In a response to a request from the RO, the Defense Nuclear 
Agency submitted a statement regarding the veteran's claimed 
in-service exposure to radiation.  It was noted that the 
veteran reported to Camp Stoneman, California, on March 11, 
1953.  He was then ordered to proceed without delay on or 
about March 16, 1953, to Fort Custer, Michigan.  He arrived 
at Fort Custer on March 20, 1953.  Therefore, the veteran was 
traveling from California to Michigan at the time of Shot 
ANNIE on March 17, 1953.  It was noted that ordinary 
passenger train routes from California pass through Las Vegas 
and southern Utah to points further east.  Although all 
trains were routed away from the test area during testing, 
passengers traveling on trains through the region at the time 
of a detonation could have witnessed the flash from an 
explosion.  Thus, it was possible that the veteran observed 
the Shot ANNIE flash or fireball from a train as he traveled.  
However, it was noted that "such distant observation would 
not constitute participation in an atmospheric nuclear 
test."  Furthermore, the veteran's presence in Japan in 1952 
and 1953, some six years after the end of the occupation of 
Hiroshima and Nagasaki, would not have posed a risk for 
radiation exposure from the strategic atomic bombings of the 
two cities.  The Defense Nuclear Agency reported that the 
veteran's reported post service occupational exposure to 
radiation from 1965 to 1972 fell outside the purview of the 
agency. 

By rating action dated in February 1994, the RO denied 
service connection for cancer of the bowels secondary to 
radiations exposure and denied service connection for 
glaucoma, skin lesions, tumors, nervous conditions, and lung 
conditions secondary to poison gas exposure.  

In a December 1994 letter, the veteran indicated that he was 
seeking compensation for disability, claimed as deteriorating 
vision, frequent urination, and malignant condition of the 
bowel that resulted from "inadequate care, improper care, 
lack of diligence, and neglect at a VA medical facility.  He 
felt that these problems arose from treatment for kidney 
stones in May and June 1975 at the Brown VA Medical Center in 
Dayton, Ohio.  After his surgery, he began to experience 
frequent urination and had to urinate as many as three times 
in an hour.  He also reported that VA medical staff took away 
his medication for glaucoma while he was hospitalized.  
Because of this, his vision deteriorated to the point that he 
required three different medications for his eyes.  He 
reported that the medical staff would not give him his eye 
drops even though he begged them to give him his mediation.  
With respect to his colon cancer, he felt that VA medical 
staff failed to detect his bowel cancer in a timely manner.  
According to the veteran, he went to the VAMC in January 1991 
for X-rays.  When he arrived he was informed that no one was 
available to take his X-rays.  He was then sent to another 
facility for X-rays.  He was subsequently informed that he 
had a tumor in his bowel.  According to the veteran, he asked 
that his X-rays be sent with him to a private medical 
facility for further evaluation.  He was admitted to the 
private facility where he underwent surgical treatment of his 
cancer.  

In a February 1995 statement, the veteran asserted that he 
underwent tonsil surgery at the Johnson VA Medical Center in 
Clarksburg, West Virginia, in October 1978.  He reported that 
half of his tonsil was removed without anesthetic.  According 
to the veteran, he did not know that a major part of his 
tonsil was removed until he got home and looked in the 
bathroom mirror.  He had a tonsillectomy at the age of 17.  
According to the veteran, one tonsil grew back completely.  
He felt that VA personnel wanted a large sample of his 
remaining tonsil for possible regeneration research.  He felt 
that he was a guinea pig or research subject.  As a result of 
this, he experienced excessive amounts of mucous and phlegm.  

Treatment records from Dr. Richard C. Geary, dated from 
December 1995 to November 1996, show that the veteran 
received treatment for various skin conditions including 
keratosis.  

Private treatment records dated from March 1996 to October 
1997 show that the veteran received treatment for his 
paranoid schizophrenia.  In March 1996, he continued to be 
paranoid.  He thought that the sheriff was trying to run him 
over.  He believed that he had extra-sensory perception and 
was getting thousands of new product ideas.  He reported that 
he warned the president not to go to Northern Ireland because 
of E.S.P. information that there would be a bombing.  He also 
warned the Department of Defense about bombings.  In May 
1996, he reported that boys in the library were stalking him 
and not giving books on medicine and the military.  He kept 
writing letters to the Pentagon and politicians.  He believed 
that he was an advisor to the Secretary of Defense and had a 
lot of grandiose ideas.  He believed that he was doing 
research to find immunizations for AIDS, bronchitis, and 
influenza.  He believed that psychiatric medication caused 
cancer.  When it was suggested that he increase his 
psychiatric medication, the veteran accused his physician of 
being part of the conspiracy and that someone had asked his 
physician to overdose him. 

In June 1996, the veteran sought treatment at a private 
emergency room with complaints of acute pain from his lower 
abdomen to his back with radiation into his lower right 
extremity.  X-rays revealed degenerative disc disease.  It 
was felt that his symptoms were probably secondary to a 
degenerative spine.  He was also noted to have urinary 
retention related to his colon cancer.  

An August 1996 outpatient psychiatric treatment record 
indicates that the veteran reported that a few people in the 
community had a "hate camp" on him.  In November 1996, he 
reported that he had received E.S.P. information that China 
was going to attack the United States.  He also believed that 
others were trying to run him over.  Similarly, in February 
1997, he reported that other people were following him.   

An August 1997 statement from Dr. J.C. Woofter, a private 
dermatologist, indicates that he had first seen the veteran 
in August 1992 for complaints of "rough spots" which turned 
out to be actinic keratoses and seborrheic keratoses.  His 
last treatment was in December 1994 when physical examination 
revealed 12 seborrheic keratoses and 3 actinic keratoses.  

An August 1997 letter from Dr. M. K. Shah indicates that the 
veteran had received chemotherapy for his colon cancer for a 
period of one year following his surgery in January 1991.  At 
the present, he did no show any evidence of recurrence of his 
caner and was not receiving any active chemotherapy 
treatment.  

In a statement received by the RO in November 1997, the 
veteran described his alleged in-service stressors.  He 
reported that he was subjected to poisonous gases in a gas 
chamber during basic training in 1951.  He believed that he 
was exposed to mustard gas, but acknowledged that he had no 
proof of that or the nature of any other gases.  He also 
believed that he was the subject of secret testing.  As a 
combat correspondent he was on the front lines interviewing 
front line soldiers.  During this duty, he was exposed to 
enemy attacks.  He indicated that he was offered combat pay, 
but turned it down due to his patriotism.  The images of 
soldiers dying were "burned forever" into his mind.  He 
reported one instance when three mortar shells landed around 
him.  Seventeen men around him were killed and many more were 
injured.  He reported that he received a shrapnel wound in 
his left lower leg.  There were so many men wounded that he 
could not get to the First Aid Station.  He also witnessed 
the dead bodies of soldiers when traveling to White Horse 
Mountain.   In January 1953, he was hospitalized for 10 days 
for shell shock and cold exposure.  

A December 1997 statement from Dr. A. J. Johnson, the 
veteran's private psychiatrist, indicates that the veteran 
had been receiving treatment since 1977 from Six County, 
Inc.'s Noble Counseling Center.  Dr. Johnson had been 
personally treating the veteran since November 1995.  The 
veteran was diagnosed with paranoid schizophrenia.  He 
exhibited paranoid ideation which impacted his level of 
social functioning.  He had consistently refused an increase 
in his medication or a trial of a new medication.  

In November 1998, a VA psychiatrist examined the veteran.  
Based on the veteran's reported history of in-service trauma, 
a diagnosis of chronic PTSD with depression and anxiety was 
rendered.  The examiner noted that the veteran reported 
intrusive thoughts about Korea and that loud noise and loud 
gunshots trigger his flashbacks.  The veteran was referred 
for further PTSD evaluation.

Thereafter, he underwent a psychological assessment for the 
PTSD program in November 1998.  This included a mental status 
examination and the administration of the Mississippi PTSD 
scale.  The veteran's primary complaint was related to sleep.  
He reported bad dreams about the Korean War which left him 
waking up sweating.  He denied suicidal and homicidal 
ideations.  He reported anger at his local law enforcement 
whom he described as corrupt.  He reported that he had been 
harassed by local law enforcement for several years and that 
threats had been made on his life.  Psychological testing 
revealed symptoms of PTSD.  An addendum to the psychological 
assessment recommends that records of the veteran's prior 
psychiatric treatment be obtained to assess his condition. 

A December 1998 psychological treatment record shows an 
assessment of a delusional disorder, persecutory type, rule 
out PTSD, and rule out paranoid schizophrenia.  It was 
recommended that the veteran's claims folder be requested for 
further evaluation.  Subsequent VA outpatient treatment 
records show treatment for schizophrenia.

VA treatment records from October 1998 to March 1999 show 
that the veteran claimed that he was downwind of atomic bomb 
testing in Nevada in March 1953.  He was not sure of the 
distance.  He also stated that he was involved in some 
research in which he had something injected into his sternum 
in December 1951.  He reported that he was hospitalized in 
1958 for "radiation sickness."   He felt that it was 
plutonium.  He had a history of glaucoma diagnosed in 1975 
and colon cancer diagnosed in 1991.  He also had a history of 
numerous cysts and keratosis removed from his head and back 
since 1957.  Diagnostic impressions rendered were a 
questionable history of radiation exposure, paranoid 
schizophrenia, glaucoma, and hypertension.  

In a July 1999 letter to the RO, the Defense Threat Agency 
responded to an inquiry concerning the veteran's claimed in-
service exposure to radiation from atmospheric nuclear 
testing while traveling by train from California to Michigan 
in 1953.  While the veteran was being transported by train at 
the time that Shot ANNIE was detonated at the Nevada Test 
Site in March 1953, it was noted that presence about a train 
in the vicinity of a test does not constitute participation 
in the testing.  A review of the veteran's Nuclear Test 
Personnel Review (NTPR) file did not define the veteran's 
train route or what he may have observed with respect to Shot 
ANNIE.  No historical documentation was found supporting any 
particular itinerary taken by the veteran.  Therefore, there 
was insufficient information for the NTPR Program to 
establish whether the veteran actually received a radiation 
dose.  It was noted that the veteran reported traveling 
through Arizona and New Mexico.  Under suitable conditions, 
an atmospheric nuclear detonation may be visible for hundreds 
of miles and the flash from ANNIE during the pre-dawn was 
potentially visible to the veteran while traveling on the 
train. However, the distance between any of the three major 
train routes through the area and the detonation would not 
have resulted in initial gamma or neutron radiation exposure 
of personnel aboard trains.  It was further noted that the 
potential for exposure to residual radiation depends on the 
path of ANNIE fallout relative to the rail lines.  

Diagrams submitted by the veteran regarding the paths of 
radioactive debris at given altitudes from Shot ANNIE were 
discussed by the Defense Threat Agency.  However, these high 
altitude paths were not relevant because surface measurements 
were taken to determine how much fallout from Shot ANNIE 
actually reached the ground. The principal fallout from ANNIE 
was deposited in a narrow path due east of the test site for 
hundreds of miles.  One a train route through Las Vegas 
intersected this path.  Fallout was deposited across the 
route about two hours after the shot.  Depending on the 
timing of a train traversing the fallout path, the potential 
existed for an external gamma dose of up to 0.01 rem.  
Farther downwind, the fallout was much more widely dispersed 
in the manner of global fallout.  The fallout data by city, 
submitted by the veteran, reflected the deposition of trace 
amounts of fallout over most of the eastern United States.  
Even the largest of the tabulated values for ANNIE reflect 
peak radiation intensities of less than .0001 roentgens per 
hour.  In summary, depending on rail itinerary, the veteran 
could have received either no radiation dose, or potentially 
up to about 0.01 rem.  However, any radiation exposure in the 
east was indistinguishable from that of the general 
population.  

Dr. Barbara Hagey, a private podiatrist, noted in an October 
1999 statement that the veteran had various medical problems 
including diabetes, gout, high blood pressure, and swelling 
in his feet.  Also, in October 1999, the veteran submitted a 
letter indicating that his gout had been diagnosed at Johnson 
VAMC in Clarksburg, West Virginia, in August 1999.  He felt 
that his diabetes and gout were caused by malpractice on the 
part of VA medical staff who prescribed him Triamterene.  
Additionally, he felt that this medication was causing him to 
have excessive urination.  He also reported that VA 
physicians had refused to prescribe Metamucil for him for 
loose bowel movements.  

In January 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
folder, interviewed the veteran, and reviewed the results of 
a recent MMPI report.  The examiner noted that the veteran 
served in combat in Korea where he was wounded and killed two 
people.  He reported nightmares about these events.  He also 
avoided watching television and war movies because of these 
problems.  Following service the veteran had trouble with 
coworkers and supervisors.  He was first seen by a 
psychiatrist in 1958 following a nuclear exposure in Nevada.  
He had several subsequent psychiatric admissions.  He was on 
trifluoperazine for schizophrenia.  Mental examination 
revealed that the veteran still had some paranoid ideation 
that the sheriff of his county was after him because the 
sheriff was involved in criminal activities and organized a 
criminal group.  According to the veteran, this group was 
after him.  Impressions of psychosis, not otherwise 
specified; and PTSD were rendered.  

In February 2001, the veteran was afforded a VA fee-basis, 
aid and attendance examination.  The examiner felt that, 
after examining the veteran and eliciting a history from him, 
the veteran had no need for aid and attendance from a medical 
standpoint.  It was noted that his high blood pressure 
appeared to be well treated with medication.  The examiner 
noted that the veteran "obviously has paranoid 
schizophrenia."  Impressions of paranoid schizophrenia; 
hypertension, controlled by medication, history of old 
myocardial infarction; and chronic abdominal pain were 
rendered.  

In March 2001, the veteran underwent VA outpatient 
psychiatric treatment.  The veteran had reported that he 
tried to report people to police for trying to run him down 
with their car, but the police told him not to call them 
anymore.  He also felt persecuted by the director of a bank.  
On examination, the veteran appeared delusional and paranoid 
with flight of ideas and occasional derailment.  He wanted to 
give the examiner some typed material that he composed.  The 
examiner noted that these reports contained delusional 
content about different people.  Assessment was paranoid 
schizophrenia.  

In a statement dated in March 2001, the veteran reiterated 
his prior contentions that malpractice was committed by VA 
medical staff at the Clarksburg VAMC.  He reported that he 
suffered severe allergies from Alphagan eye drops prescribed 
for his glaucoma.  These allergies included sneezing, 
coughing, and excessive mucous from his nose and mouth.  He 
also reported eye problems since 1953.   He felt that VA 
compensation for exposure to hemorrhagic fever was warranted 
as a result of his service in Korea.  He also claimed 
additional disability following treatment for kidney stones 
at the Brown VAMC in Dayton, Ohio, in May to June 1975.  This 
additional disability included excessive urination.  During 
that hospitalization, medical staff refused to give him his 
medication for glaucoma.  As a result his eye condition 
worsened.  

In May 2001, the veteran was afforded another VA fee basis 
psychiatric examination.  The examiner conducted an hour-long 
interview of the veteran and reviewed his claim folder.  It 
was noted that psychological testing was reviewed.  The MMPI 
was read as valid and showed a "cry for help" profile.  The 
veteran reported decreased appetite.  He slept well getting 
seven hours of sleep per night.  He reported a decrease in 
injury in hot weather.  He stated he had some disturbing 
nightmares in the past, but not for several years.  When 
asked if he had any flashback, he replied that he has an 
incredible memory with occasional intrusive thoughts.  He did 
not elaborate further.  His overall mood was "pretty good."  
Socially, he was noted to be pretty active.  He had many 
acquaintances, but no close friends.  He had little contact 
with his son and no contact with his ex-wife.  The veteran 
reiterated his prior history concerning his activities in 
Korea including being wounded in his leg and witnessing the 
death of fellow soldiers.  The examiner noted that the 
veteran's had a well-documented history of conflict with 
coworkers and authorities figures.  It was noted that there 
were multiple letters in the claims folder where the veteran 
detailed events occurring with his coworkers.  On mental 
examination, the veteran had an intact and coherent thought 
process.  However, at times he seemed to have odd ideas and 
stated that he was almost as intelligent as Albert Einstein.  
The examiner opined that the veteran met the criteria for a 
diagnosis of schizophrenia, paranoid type.  He had a history 
of diagnosis of and treatment for schizophrenia since 1958.  
The examiner noted that the veteran had reported some 
traumatic events while in the Army to include sustaining a 
soft tissue wound.  However, while it was true that he 
complained of some symptoms that may be consistent with the 
diagnosis of PTSD, the clear and convincing evidence showed 
his primary psychiatric pathology was a disorder of thought 
that manifested itself as paranoid delusion.  Much of the 
veteran's social and occupational difficulty was directly 
related to his paranoia.  

By rating action dated in June 2001, the RO denied service 
connection for chronic kidney pathology as due to exposure to 
"hemorrhagic fever" and compensation under the provisions 
of 38 U.S.C.A. § 1151 for gout and diabetes mellitus.  The 
veteran perfected a timely appeal of these decisions.  

In August 2001, the veteran received a physical evaluation at 
the Chillicothe, Ohio, VAMC.  His primary concern was 
intermittent chest discomfort.  His medical history included 
arteriosclerotic heart disease, status post myocardial 
infarction; colon cancer, surgically resected in 1991; 
history of glaucoma; hypertension; and nephrolithiasis with 
stones surgically removed.  The veteran also reported that he 
had a history of PTSD.  

In an October 2001 statement, the veteran reported that he 
was injured seriously in the right leg and hip during a 
thallium scan at the Chillicothe, Ohio, VAMC on September 6, 
2001.  He reported he was walking on the sidewalk outside the 
cafeteria when a workman backed into him while transporting a 
heavy load of dirt in a wheel barrel.  Along with this 
statement, he submitted a VA outpatient treatment record 
dated September 24, 2001, wherein he complained of a skin 
condition on his left lower extremity and a rash in his 
groin.  He also received treatment for his schizophrenia.  
The records submitted by the veteran do not describe this 
alleged incident with the workman.  

In a statement dated in November 2001, Dr. Sherman B. Smith 
noted that the veteran was seen in September 1989 with a 
large infected sebaceous cyst at his mid back on the right 
side.  The cyst was lanced and drained and a gauze pad was 
instilled.  The veteran was placed on antibiotic treatment.  
Dr. Smith saw the veteran on six other occasions with the 
same problem.  

In a letter dated in December 2001, the veteran reported that 
the Clarksburg VAMC committed malpractice by "falsely 
record[ing]" his blood pressure for a long time.  He 
asserted that he was prescribed low blood pressure medication 
instead of high blood pressure medication.  He also asserted 
that the Johnson VAMC illegally removed his tonsil.  

The veteran received VA medical treatment for various 
conditions in April 2002.  He complained of right hip, right 
knee, left knee, and left ankle pain.  On examination, he had 
some crepitus on flexion and extension of his knee and some 
arthritic changes to his toes.  His blood pressure was well 
controlled and he was receiving follow-up treatment for his 
glaucoma and psychiatric condition.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen 
as these claims were received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U.S. Court 
of Appeals for Veterans Claims (Court) subsequently held that 
the Justus credibility rule is not "boundless or blind;" if 
the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply.  Duran 
v. Brown, 7 Vet. App. 216 (1994).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999) the Court held that the prior holding 
in Justus that the credibility of the evidence is to be 
presumed was not altered by the Federal Circuit decision in 
Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In addition, hypertension may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable degree within one year of the claimant's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Service connection for disabilities claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii) (2003). 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1) (2003).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In addition to compensation for connected-connected 
disabilities, VA provides compensation under the provisions 
of 38 U.S.C.A. § 1151 if VA hospitalization or medical or 
surgical treatment results in additional disability or death 
that is not the result of the veteran's own willful 
misconduct or failure to follow instructions.  This 
compensation is awarded in the same manner as if the 
additional disability or death were service connected.  See 
38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the U.S. Court 
of Appeals for Veterans Claims in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to either 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Claims to Reopen

Review of the record shows that claims for service connection 
for skin disorders, including sebaceous cysts, and for eye 
disability, including glaucoma, were denied in an unappealed 
August 1990 Board decision.  The veteran subsequently sought 
to reopen these claims.  The RO subsequently issued rating 
actions finding that new and material evidence had not been 
submitted to reopen the previously disallowed claims for 
service connection and the veteran appealed to the Board.  

In October 1998, the Board issued a decision which held that 
new and material evidence had not been submitted to reopen 
previously disallowed claims for service connection for 
sebaceous cysts and glaucoma on a basis other than claimed 
exposure to ionizing radiation.  At that time, the Board 
remanded the claims to reopen on the basis of radiation 
exposure to the RO for further evidentiary development.  

Service Connection for Sebaceous Cysts (Claimed as Tumors and 
Growths) due to Exposure to Ionizing Radiation

In August 1990, when the Board denied service connection for 
sebaceous cysts, the record included the veteran's service 
medical records, but those records include no complaint or 
diagnosis of sebaceous cysts.  Also of record were 
photocopies of letters and postcards dated in 1952 and 1953 
written by the veteran to various family members.  In none of 
the correspondence did the veteran refer to having sebaceous 
cysts.  The record also included various post-service VA and 
private medical records.  Those records included a medical 
certificate from Tom F. Lewis, M.D., dated in January 1977, 
in which he stated that he had removed four wens from the 
veteran's scalp in May 1964 and had removed another wen from 
the veteran's scalp in June 1973.  In addition, at a November 
1988 VA examination, conducted in conjunction with a claim 
for service connection for residuals of a shell fragment 
wound of the left leg, the veteran reported that he had had 
numerous skin lesions and sebaceous cysts removed from his 
hands, scalp and back since 1957.  The examiner did not 
report any finding or diagnosis concerning sebaceous cysts.  
Prior to August 1990 the only other evidence of record 
related to sebaceous cysts was an invoice from Thomas P. 
Forrestal, Sr., M.D., General Medical Service, dated in 
September 1989, showing that the veteran had received 
treatment for an infected cyst on his back and for cellulitis 
involving the skin on his back.  Also of record was a 
February 1979 letter from a fellow serviceman who stated that 
he and the veteran were together in basic training and 
occupied the same barracks and experienced the poison gas 
chamber together.

Evidence added to the record subsequent to the August 1990 
Board decision includes a surgical pathology report from Kiho 
Kwon, M.D., submitted by the veteran in October 1991 and 
dated in March 1990.  The report shows that the diagnosis 
following examination of an excision biopsy was epidermal 
inclusion cyst.  In a statement received from the veteran in 
August 1992, he said that he was exposed to poison gas in 
August or September 1951, and he asserted that the poison gas 
may have caused or contributed to his tumors, sebaceous cysts 
and growths.

Other added evidence includes additional VA outpatient 
records dated from 1985 to March 2004.  Among those is a 
record showing that in December 1985 the veteran was seen 
with complaints of multiple skin growths on his head and 
back.  When seen at an April 1986 consultation, he complained 
of a cyst on his scalp for several years. The assessment 
after examination included probable scar tissue of frontal 
scalp and it was noted that the veteran reported he had had 
several cysts removed from this area.  

In August 1997, the RO received clinical records from Dr. 
Sherman B. Smith , dated from September 1989 to September 
1991.  The records show he treated the veteran for an 
infected sebaceous cyst on the back.  In a letter dated in 
November 2001, Dr. Smith reiterated that he had seen the 
veteran in September 1989 for treatment of a large infected 
sebaceous cyst with six subsequent visits for treatment of 
the same problem.  

In a letter dated in August 1997, J.C. Woofter, M.D., 
described treatment of the veteran between August 1992 and 
December 1994 including treatment for actinic keratoses and 
seborrheic keratoses on the ears, neck, face and hands, a 
rough spot on the left ear rim, a lump on the right anterior 
scalp and a large oil gland on the forehead.  Also added were 
clinical records dated from December 1995 to November 1996 
from Richard C. Geary, Jr. D. O., showing treatment for 
actinic keratoses and excision of what was diagnosed as an 
inflamed epidermal cyst from the area of the right eyebrow.

Other evidence added to the record includes copies of service 
medical and personnel records previously in the file and 
post-service VA and private medical records showing treatment 
for various conditions, including sebaceous cysts, as well as 
book excerpts and lay statements that do not mention 
sebaceous cysts, tumors or growths.

Additionally, the Board has received information from the 
DTRA and the Defense Nuclear Agency regarding the veteran's 
claimed in-service radiation exposure.  

The Board notes that none of the veteran's claimed skin 
disorders is among the diseases subject to presumptive 
service connection on a radiation basis or among the 
radiogenic diseases listed in § 3.311.  

Obviously, copies of records previously in the file cannot be 
new and added evidence that in no way relates to sebaceous 
cysts, tumors or growths cannot be material to the veteran's 
claim.  The clinical records and physicians' statements 
outlined in the preceding paragraphs relate to post-service 
treatment of sebaceous cysts, tumors and growths, but none 
addresses the etiology of the disability or even references 
the veteran's period of active service.  Thus, none of these 
records is probative of whether the veteran's sebaceous cysts 
(tumors or growths) are related to the veteran's claimed in-
service radiation exposure.  As for the veteran's assertion 
that while in service he was exposed to radiation which may 
have caused or contributed to his tumors, sebaceous cysts and 
growths, it is not probative of the etiology of the claimed 
disability because the veteran, as a lay person, is not 
competent to offer a medical opinion as to causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Further, none of the medical evidence previously 
of record or added to the record relates the veteran's 
sebaceous cysts, tumors or growths to any in-service 
radiation exposure.  Moreover, there is no medical or 
scientific evidence of record indicating that any of the 
claimed skin disorders can be induced by exposure to ionizing 
radiation.  

In sum, the evidence added to the record is either cumulative 
or duplicative of the evidence previously or record or is not 
so significant, when considered either by itself or in 
connection with the evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claims.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the August 1990 decision is 
not new and material, and the claim for service connection 
for sebaceous cysts (tumors or growths) on the basis of 
exposure to ionizing radiation is not reopened.

Service Connection for Glaucoma due to Ionizing Radiation

In August 1990, when the Board denied service connection for 
an eye disorder including glaucoma, the evidence of record 
included the veteran's service medical records and his 
service personnel records, DA Form 20.  The service medical 
records showed that at entrance in June 1951 his uncorrected 
distant vision was 20/100 in each eye and his corrected 
distant vision was 20/20 in each eye.  Under summary of 
defects, the examiner listed defective vision, bilateral.  
The veteran's DA Form 20 also showed that in June 1951 it was 
noted that he had defective vision.  At his March 1953 
separation examination, the veteran's uncorrected distant 
vision was 20/100 in the right eye and 20/70 in the left eye; 
corrected distant vision was 20/20 in each eye.  Near vision 
was J-1 in each eye.  Under summary of defects the physician 
listed myopia in both eyes and noted that it existed prior to 
service.  The service medical records included no complaint, 
finding or diagnosis of glaucoma.

Other evidence of record included an August 1953 receipt for 
$12.76 from the Ohio State University optometry department; 
the receipt covered a $5.76 balance and $9.00 for services.  
The record also included the report of the veteran's February 
1957 Army National Guard enlistment examination.  The 
veteran's far vision was 20/20, and the physician stated that 
an ophthalmoscopic examination was not required.  The file 
also included multiple copies of a letter dated in July 1958 
from Harry M. Sage, Jr., M.D., stating that in February 1954 
the veteran gave a history of redness of both eyes for about 
two and one-half weeks.  Dr. Sage said he diagnosed and 
treated the veteran for episcleritis.  Dr. Sage also stated 
that in October 1956, the veteran complained of irritation of 
the eyes and he noted a cilium of the left lower lid was 
rubbing against the cornea causing a punctate keratitis.  Dr. 
Sage stated that he epilated the cilium and gave the veteran 
zinc and Privine drops for the irritation.  Dr. Sage also 
stated that refraction was done because of poor distance 
vision, and an increase in correction gave the veteran normal 
vision.

In a medical certificate dated and received in September 
1976, Dr. Sage reported that he had seen the veteran in 
January 1975 and at that time diagnosed the veteran as having 
glaucoma and provided treatment.  Other evidence of record 
showed that when seen in January 1984 by Janet M. Brockwell, 
M.D., the veteran gave a history of having been exposed to 
poison gas in the military.  Diagnoses reported by Dr. 
Brockwell included glaucoma.  In February 1984 a conjunctival 
culture revealed staph epidermidis; medication was 
prescribed.

Other evidence included letters and statements from private 
physicians indicating they had treated the veteran for 
glaucoma in the 1970s and 1980s.  One physician, James E. 
Hoy, M.D., noted that the veteran gave a history of "eye 
infections" while in service and reported that shortly after 
service he had been treated at Ohio State University for this 
infection.  Dr. Hoy said the veteran reported that glaucoma 
was first diagnosed in 1975.  In 1985, Dr. Hoy stated that 
the veteran's vision was 20/20 in either eye with correction 
and that his applanation pressures were 25 in either eye.  
Dr. Hoy said he had found no evidence of any other ocular 
problems.  In February 1986, Dr. Hoy stated that the veteran 
had chronic simple glaucoma and required medication to 
maintain control.

Evidence added to the record subsequent to August 1990 
includes various statements from the veteran wherein he 
asserts that his glaucoma resulted from various causes 
including his alleged exposure to radiation during service.  
Also received were additional copies of the veteran's service 
medical records and his DA Form 20.  The veteran also 
submitted an additional copy of Dr. Sage's July 1958 letter.  
Other evidence added to the record includes VA outpatient 
records dated since August 1990.  Those records show that the 
veteran received treatment for various disabilities including 
glaucoma.  Also added were clinical records from private 
physicians and reports from private hospitals, none of which 
show treatment for any eye disability or vision impairment.

The basis for the denial of the claim for service connection 
for an eye disorder, including glaucoma, in the August 1990 
Board decision was that subsequent to prior final denials of 
the claim, the record continued to be devoid of any evidence 
that suggested that the disabilities in question began during 
active service.  (In a prior decision in October 1986 the 
Board had explained that refractive error of the error of the 
eye is not a disease or injury within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).)

The Board notes that the veteran's claimed eye disorders are 
not among the diseases subject to presumptive service 
connection on a radiation basis, nor are they among the 
listed radiogenic diseases under § 3.311.

Review of the claims files shows that the evidence added to 
the record subsequent to the August 1990 decision is not new 
and material with respect to the claim for service connection 
for glaucoma and bilateral visual impairment based on 
exposure to ionizing radiation.  The service medical records, 
service personnel records and the July 1958 letter from Dr. 
Sage, all of which are duplicates of evidence previously of 
record, are obviously not new.  In addition, none of the new 
medical evidence added to the record is material.  This is so 
because it either does not concern any eye disability or, if 
it does, does not in any way relate the disability, including 
glaucoma, to the veteran's alleged in-service radiation 
exposure.  In fact, the evidence of record includes no 
medical or scientific evidence indicating that the veteran's 
claimed eye disorders can be induced by exposure to ionizing 
radiation.  The veteran has asserted that his glaucoma is due 
to radiation exposure in service, but as was pointed out 
earlier, he, as a lay person, is not competent to offer a 
medical opinion as to causation or diagnosis.  Espiritu at 
494-95.  

None of the evidence added to the record tends to show that 
the veteran's glaucoma or any other vision impairment 
resulted from in-service exposure to radiation.  As such, 
this evidence, when viewed alone or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence added to the record subsequent to the August 1990 
decision is not new and material, and the claim for service 
connection for glaucoma and bilateral vision impairment due 
to exposure to ionizing radiation is not reopened.

Service Connection for Hypertension

The veteran contends that he has hypertension caused by 
exposure to atomic radiation and by stress caused by being in 
a combat zone in Korea for seven months.  While the medical 
evidence shows that the veteran presently has hypertension, 
there is no medical evidence suggesting that the disorder was 
present in service or manifested within one year of the 
veteran's discharge from service.  On the contrary, the first 
evidence of a clinical diagnosis of hypertension is contained 
in records from Dr. Hoy.  The record reflects that Dr. Hoy 
first saw the veteran in 1978, approximately 25 years 
following the veteran's release from active service.  

While the veteran has expressed his belief that his 
hypertension resulted from combat during the Korea war, none 
of the medical evidence supports this contention.  With 
respect to his assertions that his hypertension resulted from 
in-service exposure to ionizing radiation, the Board notes 
that hypertension is not a subject to presumptive service 
connection on a radiation basis and it is not one of the 
listed diseases under § 3.311.  Pursuant to the Board's prior 
remand, the veteran was asked to provide medical evidence to 
support his contention.  He has failed to do so.  The record 
contains no medical or scientific evidence showing that 
hypertension is a disease that can result from exposure to 
ionizing radiation.  

In essence, the evidence of a nexus between the veteran's 
hypertension and his military service, is limited to the 
veteran's own statements.  As noted above, lay persons, such 
as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
hypertension, to include as due to exposure to ionizing 
radiation, is not warranted.  

Service Connection for PTSD

The veteran contends that he has PTSD as a result of his 
service during the Korean War as a war correspondent.  In 
this regard, the Board notes that the record reflects that he 
covered the actions of combat units during his time in Korea.  

The Board has carefully reviewed the evidence of record in 
this case and is unable to find that the veteran engaged in 
combat with the enemy while serving in Korea.  His duties 
included reporting about the war and interviewing soldiers 
about their experiences.  While he asserts that he killed 
several enemy soldiers and witnessed dozens of people die 
around him in an artillery explosion, there is no evidence to 
support this contention.  On the contrary, none of the many 
contemporaneous newspaper articles written by the veteran 
during his time in service reference any participation in 
combat or that he killed enemy soldiers or witnessed the 
death of fellow soldiers.  Similarly, he was not awarded any 
medals, decorations or citations indicative of his 
participation in combat with the enemy.  Undoubtedly, he had 
many unpleasant or uncomfortable experiences while serving in 
a war zone, but there is no evidence of record to corroborate 
his contentions of extensive and intense combat service.

In addition to the foregoing, the Board notes that there is 
conflicting evidence in the claims folder regarding the 
diagnosis of the veteran's present acquired psychiatric 
disorder.  Post-service medical records document a long 
history of psychiatric problems dating to the 1950s.  As 
shown above, the vast majority of these treatment records 
show that he was diagnosed with and treated for 
schizophrenia.  

While recent treatment records from the Clarksburg VAMC dated 
from September 2001 to Mary 2003 show that the veteran 
received treatment for paranoid schizophrenia, the voluminous 
claims folder also contains several instances wherein medical 
providers have diagnosed the veteran with PTSD.  A diagnosis 
of PTSD was rendered by a VA psychiatrist in November 1998.  
Additionally, a treatment record in May 2003 indicates a 
diagnosis of PTSD.  However, neither physician provided a 
basis for the diagnosis.  The evidence does not show that the 
treating physicians had access to, or reviewed, the veteran's 
claims folders or documented psychiatric history.  It appears 
that the diagnosis of PTSD made in November 1998 and May 2003 
were based on the veteran's reported history.  The Board 
finds that these medical opinions are of limited probative 
value.  The Board notes that it is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).   
The evidence does not show that the psychiatrists that 
authored the November 1998 and May 2003 reports reviewed the 
veteran's service medical records or any other related 
documents which would have them to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  On 
the contrary, while the veteran was noted to have an 
extensive psychiatric history, the examiner makes no mention 
of the various diagnoses of schizophrenia spanning over 40 
years nor does the record reflect that either physician 
reviewed the veteran's post service psychiatric treatment 
records.  Accordingly, the Board must find the diagnoses of 
PTSD rendered in November 1998 and May 2003 to be of limited 
probative value.  

In addition to continuous psychiatric treatment, the veteran 
has been afforded several compensation and pension 
examinations to determine the nature of the veteran's 
psychiatric condition.  While the veteran was diagnosed with 
PTSD during a fee-basis psychiatric examination in January 
2001, the Board notes that a subsequent medical examination 
the following month resulted in a diagnosis of paranoid 
schizophrenia.  The Board notes that the examiner who 
conducted the January 2001 psychiatric examination indicated 
that he had reviewed the veteran's claims folders; however, 
the examination report does not discuss the veteran's 
substantial history of treatment for, and diagnosis of, 
paranoid schizophrenia.  Thus, the January 2001 opinion is of 
limited probative value.

In light of the ambiguities concerning the diagnosis of the 
veteran's psychiatric condition, the veteran was afforded 
another examination in May 2001.  At that time, the veteran 
was diagnosed with schizophrenia, paranoid type, chronic.  
The Board finds that the report of this examination is highly 
probative and is of more probative than the November 1998 and 
May 2003 treatment records and the January 2001 examination 
report.  The May 2001 examination included a review of the 
veteran's claims folders along with a discussion of the 
veteran's psychiatric history.  The examination report is 
detailed as it discusses the veteran's prior history in 
detail with reference to specific treatment dating to the 
1950s as well as the results of current psychological 
testing. 

Based on the discussion above, the Board finds that the 
preponderance of the evidence establishes that the veteran 
currently does not have PTSD.  Accordingly, service 
connection for PTSD is not warranted.  

Service Connection for Chronic Kidney Pathology

In its October 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for kidney and or bladder disability as a 
result of VA treatment under the provision of 38 U.S.C.A. 
§ 1151.  Thereafter, the veteran submitted a new claim 
asserting that his kidney and bladder problems were directly 
related to his military service thereby warranting an award 
of service connection.  He claims that his present kidney 
problems began during active duty.  He also reported that he 
had "hemorrhagic fever" or was exposed to the "Hantan 
virus" during active service in Korea.  As a result, he 
feels that he developed kidney pathology.  

While the veteran's service medical records show that he was 
hospitalized for a total of 11 days in January and February 
1952 for "blood dyscrasia," this hospitalization was 
several months prior to his deployment to Korea.  The 
veteran's service medical records show no finding of abnormal 
bleeding or hemorrhaging nor do they show any abnormality of 
the genitourinary system.  While he was treated for German 
measles in March 1952, the treatment records at that time 
were also negative for any complaint or finding of a 
genitourinary condition or pathology.  While he was 
hospitalized for three days while in Korea for observation of 
a "fever of unknown origin," the records of that 
hospitalization show that the final diagnosis was 
nasopharyngitis.  The report of the veteran's discharge 
examination is silent for any history, symptoms, complaints, 
treatment, findings, or diagnosis of stones or any other 
abnormality of the kidneys or genitourinary system.

Similarly, the medical evidence does not show that a chronic 
kidney or genitourinary disability was initially manifested 
within one year following the veteran's separation from 
active duty.  The first record of medical treatment of any 
kind following the veteran's active service are statements 
from Dr. Cowles indicating that the veteran was seen in 1954 
for influenza with bronchitis.  There was no menton of any 
kidney problem or other genitourinary condition.  The first 
post service record of any treatment for a kidney or other 
genitourinary condition is the report of VA hospitalization 
from May to June 1975 when the veteran underwent an 
ureterolithotomy.  Nothing in that medical report or any 
subsequent private or VA medical record links a current 
genitourinary disorder to the veteran's military service.  
Accordingly, service connection is not in order for kidney 
disability.  

Service Connection for Unspecified Disabilities associated 
with Poisonous Gases, CBRs, and Agent Orange

In his March 2001 statement, the veteran asserted that he was 
exposed poison gases, CBRs (chemical, biological, or 
radiological agents), and Agent Orange during service.  The 
RO asked the veteran to identify the disabilities that he was 
claiming as a result of this exposure.  In October 2001, the 
veteran informed the RO that he was unable to get any records 
pertaining to his alleged poison gas, CBR, or Agent Orange 
exposure.  The only evidence in support of his claim is a 
February 1979 letter from a fellow serviceman who stated that 
he and the veteran were together in basic training and 
occupied the same barracks and experienced the poison gas 
chamber together.  However, no specific gas, CBR agent, or 
herbicidal agent is identified.  

Despite the veteran's contentions, his service medical 
records and service personnel records are negative for any 
evidence indicating exposure to poison gas, CBR agents, or 
Agent Orange.  While VA has promulgated regulations regarding 
the presumption of herbicide exposure with respect to service 
men and women that served within the borders of Vietnam 
during the Vietnam Era, there is no such presumption for 
those who served in Korea.  See 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the United States Court of Veterans Appeals in 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability (emphasis in orig.).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer, at 225.  In this case, the veteran 
has not identified a disability or disabilities associated 
with his alleged exposure to poison gas, CBR agents, or Agent 
Orange.  Additionally, the record contains no competent 
medical evidence linking a disability to his alleged exposure 
to poison gas, CBR agents, or Agent Orange.  Accordingly, 
service connection for disability related to exposure to 
poison gasses, CBR agents, and/or Agent Orange is not 
warranted. 

Compensation under 38 U.S.C.A. § 1151 for Allergies

In various statements made during the course of this appeal, 
the veteran has asserted that eye drops prescribed by VA 
caused him to develop an allergy with symptoms of sneezing, 
coughing, and excess mucous formation.  

In August 2001, the veteran was sent a letter describing the 
VA claims process and requesting him to provide, or identify, 
any evidence that he was aware of that would tend to support 
his claim for compensation for allergy under 38 U.S.C.A. 
§ 1151.  He failed to do so.  While the veteran was provided 
eye drops for glaucoma by VA, the evidence of record includes 
no medical evidence of a nexus between an allergy disorder 
and the veteran's use of medication prescribed by VA.  
Accordingly, compensation under the provision of 38 U.S.C.A. 
§ 1151 is not warranted.  

Compensation under 38 U.S.C.A. § 1151 for Residuals of a 
Tonsil Surgery

The veteran asserts that compensation is warranted for 
additional disability that resulted from "VA tonsil 
surgery."  The RO originally denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for removal of a tonsil in 
August 1996 as the evidence at that time did not show that he 
had received VA treatment for removal of a tonsil.  The 
evidence does not show that the veteran perfected a timely 
appeal of that decision.

Since that decision, the RO received additional medical 
records showing the veteran underwent VA surgery with a 
biopsy of his tonsil in August 1978.  This additional 
evidence is both new and material to his claim.  Accordingly, 
the evidence is sufficient to reopen his claim.

Having reopened his claim, it is incumbent on the Board to 
consider his claim on the merits.  While the veteran 
underwent tonsil surgery in August 1978, the evidence shows 
that he tolerated the procedure well and was discharged the 
day following his surgery.  There is no record of any 
complication and subsequent medical records do not show any 
additional disability that resulted from this surgery.  By 
letter dated in August 2001,the veteran was asked to provide 
additional information concerning the claimed disability that 
resulted from this surgery.  However, the veteran has not 
identified additional disability associated his tonsil 
surgery in 1978.  Similarly, the medical record since 1978 
does not show any additional disability as a result of the 
surgery.  Accordingly compensation under the provision of 
38 U.S.C.A. § 1151 is not warranted for residuals of a tonsil 
surgery.  




Compensation under 38 U.S.C.A. § 1151 for a Right Hip and 
Right Leg Condition

The veteran asserts that his right hip and leg were injured 
by a landscape worker while he was visiting a VA medical 
facility for a thallium scan in September 2001.  Subsequent 
treatment records show that he complained of bilateral leg 
pain of many years' duration in March 2002.  In April 2002, 
he complained of right leg and hip pain.  X-ray examination 
revealed degenerative changes in the joint with no evidence 
of a recent bone injury. 

While the veteran is shown to have degenerative changes in 
his right hip joint and pain associated with that 
degenerative process, there is no medical evidence linking a 
current disability or condition to VA medical treatment in 
September 2001.  

As noted above, compensation under the provisions of 
38 U.S.C.A. § 1151 is predicated on additional disability 
that results from VA hospital care, medical or surgical 
treatment, examination, or training or rehabilitation 
service.  The veteran's alleged right hip and leg disability 
did not result from such treatment.  Rather, according to the 
veteran, the injury was sustained while he was walking on the 
grounds of the VA medical facility.  Accordingly, 
compensation under the provision of 38 U.S.C.A. § 1151 for a 
right hip and right leg disability is denied.  

Compensation under 38 U.S.C.A. § 1151 for Gout and Diabetes 
Mellitus

The veteran has also asserted that his present gout and 
diabetes mellitus are related to medication prescribed by the 
Clarksburg VAMC.  In particular, he contends that Triamterene 
prescribed by VA caused him to develop these conditions. 

However, the medical evidence of record includes no evidence 
of a nexus between the prescription of Triamterene and the 
veteran's development of gout or diabetes mellitus.  The 
recent medical evidence contains VA medical records 
documenting his treatment for diabetes mellitus and gout as 
well as his medication.   No health care provider has linked 
the veteran's gout and diabetes mellitus to his use of 
Triamterene.  Accordingly, compensation under the provision 
of 38 U.S.C.A. § 1151 is not warranted.  


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for sebaceous cysts (tumors and growth) due to exposure to 
ionizing radiation is denied.

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for glaucoma due to exposure to ionizing radiation is denied.

Service connection for hypertension, to include as secondary 
to ionizing radiation, is denied. 

Service connection for PTSD is denied.

Service connection for chronic kidney pathology due to 
inservice "hemorrhagic fever," or exposure thereto, is 
denied.

Service connection for disability related to exposure to 
poison gasses, CBR agents, and/or Agent Orange is denied.

Compensation for allergies under the provisions of 
38 U.S.C.A. § 1151 is denied.

Compensation for residuals of  VA tonsil surgery under the 
provisions of 38 U.S.C.A. § 1151 is denied.

Compensation for a right hip and right leg disabilities under 
the provisions of 38 U.S.C.A. § 1151 is denied.

Compensation for gout under the provisions of 38 U.S.C.A. 
§ 1151 is denied.

Compensation for diabetes mellitus under the provisions of 
38 U.S.C.A. § 1151 is denied.


REMAND

As noted above, the veteran is seeking service connection for 
colon cancer.  He has asserted that the cancer developed as a 
result of in-service exposure to ionizing radiation.  In this 
regard, the Board notes that colon cancer is a "radiogenic 
disease" under 3.311.  

During the course of this appeal, the RO received dosage 
estimates of the veteran's exposure to ionizing radiation 
during service pursuant to 38 C.F.R. § 3.311 from the Defense 
Threat Reduction Agency (DTRA) and its predecessor, the 
Defense Nuclear Agency.  These assessments were received 
prior to May 8, 2003, when the National Research Council 
(NRC) published a report that found the methods used by the 
DTRA to calculate upper-bound doses for both external and 
internal inhaled exposures to be highly uncertain and often 
resulting in underestimated exposures. This deficiency must 
be remedied before the Board decides this appeal.  

Accordingly, the claim for service connection for colon 
cancer is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following further 
actions:

1.  The RO should request a new dose 
estimate from the DTRA using the new dose 
reconstruction methodology endorsed by 
the NRC.

2.  When the above development has been 
completed, the case should be referred to 
the Under Secretary for Benefits or his 
designee for review under 38 C.F.R. 
§ 3.311.

3.  The RO should undertake any other 
development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
current claim seeking service connection 
for colon cancer on a de novo basis.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeal


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



